Citation Nr: 0633324	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  04-12 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to restoration of a 60 percent rating for 
gastroesophageal reflux, hiatal hernia, and irritable bowel 
syndrome.  

2.  Entitlement to an effective date earlier than April 22, 
1999, for assignment of an increased rating award for 
gastroesophageal reflux and hiatal hernia.

3.  Entitlement to recognition of the veteran's step-mother 
as a dependent for purposes of apportionment of VA 
compensation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Salari, Counsel

INTRODUCTION

The veteran had active duty service from July 1976 to July 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) from February 2000, April 2001, July 2001, February 
2003 decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO).  The claim is currently under the 
jurisdiction of the Baltimore, Maryland, RO.  

In May 2001, the veteran expressed disagreement with the RO's 
April 2001 decision to assign an October 2000 effective date 
for increased rating award of 60 percent for his 
gastrointestinal disorder.  In November 2002, the RO issued a 
Statement of the Case (SOC) with regard to this issue.  The 
veteran did not file a substantive appeal and the claim has 
been closed by the RO.  The claim is not currently on appeal 
and will not be further addressed.  

The issues of an earlier effective date for the assignment of 
an increased rating of 30 percent effective April 22, 1999, 
and recognition of the veteran's step-mother as a dependent 
for apportionment purposes are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify you if further action is required on your part.


FINDINGS OF FACT

1.  The evidence of record at the time of the April 2001 
decision reflected one complaint of vomiting and one guaiac 
positive finding. 

2.  The record does not demonstrate that there has been 
sustained material improvement in the veteran's 
gastroesophageal reflux disease with hiatal hernia and 
irritable bowel syndrome.



CONCLUSIONS OF LAW

1.  The April 2001 rating decision was not clearly and 
unmistakably erroneous in assigning a 60 percent rating.  8 
U.S.C.A. §§ 1155, 5107, 5109A (West 2002); 38 C.F.R. §§ 
3.105(a), (e), 4.7, 4.114, Diagnostic Code 7346.

2.  The veteran has met the criteria for restoration of the 
60 percent evaluation for the service-connected 
gastroesophageal reflux, hiatal hernia, and irritable bowel 
syndrome.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.105, 4.1, 4.3, 4.7, 4.114 Diagnostic Code 7328 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the reduction in his disability 
rating for his gastroesophageal reflux, hiatal hernia and 
irritable bowel syndrome was improper and that his former 
rating of 60 percent should be restored. 

The veteran filed a claim for an increased rating for his 
gastroesophageal reflux and hiatal hernia in October 2000, 
evaluated as 30 percent disabling effective April 22, 1999.  
Following a review of the medical evidence, the RO awarded an 
increased rating of 60 percent in an April 2001 rating 
decision.  

In a November 2002 rating decision, the RO proposed to reduce 
the evaluation from 60 percent to 30 percent because the 
prior decision reflected a "clear and unmistakable error" 
(CUE).  The rating decision indicated that the treatment 
records did not show evidence supporting the rating criteria 
necessary for a 60 percent evaluation.  A February 2003 
rating decision effectuated the reduction.

A rating reduction can be proposed due to a material 
improvement in a veteran's condition or due to clear and 
unmistakable error in the decision granting the rating at 
issue.  The Board reviews the propriety of rating reductions 
de novo.  

The Board notes that the November 2002 proposal to reduce the 
evaluation from 60 to 30 percent cited to clear and 
unmistakable error (CUE) in the April 2001 decision as the 
basis for the reduction.  However, the subsequent rating 
decision implementing the reduction did not mention CUE, nor 
did the Statement of the Case.  

To support the increased evaluation of 60 percent, the April 
2001 rating decision stated that the Maryland House of 
Corrections records over the course of the last year showed 
the veteran had severe abdominal pain with vomiting, 
hematemesis, pyrosis, continuous epigastric distress, 
alternating diarrhea and constipation, and blood in stool.  

The Board, in its opinion, believes that a single episode of 
vomiting (which was thought to possibly be due to 
pancreatitis--a nonservice connected condition), and a single 
guaiac positive finding, along with the subjective 
complaints, were not sufficient to warrant a 60 percent 
evaluation in April 2001.  However, clear and unmistakable 
error is a very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Generally, 
either the correct facts, as they were known at the time, 
were not before the rating agency, or the statutory and 
regulatory provisions extant at the time were incorrectly 
applied.  Determinations of clear and unmistakable error in a 
rating decision are based on the evidence of record at the 
time of the decision under review.  Russell v. Principi, 3 
Vet. App. 310, 313-314 (1992).   

The evidence of record at the time of the April 2001 decision 
was not completely devoid of supportive evidence.  While the 
weight assigned to particular pieces of evidence by the RO in 
that decision is questionable, a disagreement with the weight 
assigned to the evidence does not amount to CUE.  Id.

To the extent that the ultimate reduction was made on the 
basis of improvement, rather than CUE, the Board does note 
that records from March 2001 to December 2002 showed 
consistent complaints of abdominal pain, weight fluctuation 
from 164 pounds to 187 pounds and back down to 165 pounds.  
All guaiac tests taken during this time frame were negative.  
Thus, the absence of blood in stools and vomiting does tend 
to show improvement.  However, in evidence recently submitted 
to the Board, the veteran complained of vomiting coffee 
ground material, as well as pain during swallowing.  
Moreover, an esophagogastroduodenoscopy (EGD) revealed hiatal 
hernia and esophagitis.  Although this test also revealed 
duodenitis and gastritis, conditions which are not service 
connected, attempting to identify the exact cause of the 
claimed hematemesis at this point in time is unnecessary.  

Resolving all doubt in the veteran's favor, the Board finds 
that his continued complaints of pain and vomiting, along 
with the objective findings of hiatal hernia and esophagitis 
on EGD, fail to support a reduction based on sustained 
improvement at this time.  Thus, the 60 percent evaluation is 
restored.  

The Board expresses no opinion as to whether a future review 
examination should be scheduled.  See 38 C.F.R. § 3.344.

As a final matter, in light of the fully favorable decision, 
discussion as to due process notice requirements is 
unnecessary.


ORDER

The 60 percent evaluation for gastroesophageal reflux with 
hiatal hernia and irritable bowel syndrome is restored.


REMAND

The February 2000 rating decision awarded an increased rating 
for the veteran's gastrointestinal disability effective from 
April 1999.  In June 2000, the veteran filed a notice of 
disagreement with the effective date of the increased rating 
award.  In a July 2000 letter, the RO indicated that the 
veteran could not appeal the RO's February 1990 decision to 
stop his disability rating effective from December 1989 as a 
timely notice of disagreement was not filed.  The veteran 
here has filed a disagreement with the February 2000 rating 
decision regarding the effective date of the increased rating 
award.  This is a timely notice of disagreement and he is 
entitled to a Statement of the Case (SOC) on this matter.  
See Manlincon v. West, 12 Vet. App. 238 (1999).  

In addition, it is noted that in August 2001, the veteran 
filed a notice of disagreement with the RO's July 2001 
decision to not recognize his step-mother as his dependent 
for VA purposes.  An SOC has not been issued on this matter 
either.  This should be accomplished.  

After the RO has issued the SOC(s), the claims should be 
returned to the Board only if the veteran perfects the appeal 
in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 
97 (1997).

Accordingly, these issues are REMANDED for the following 
action:

The RO should undertake all actions required by 
38 C.F.R. § 19.26, including issuance of a 
Statement of the Case pertinent to the issues 
of entitlement to an effective date earlier 
than April 22, 1999, for assignment of an 
increased rating award for gastroesophageal 
reflux and hiatal hernia, and entitlement to 
recognition of the veteran's step-mother as a 
dependent for purposes of apportionment of VA 
compensation, so that the veteran may have the 
opportunity to complete an appeal on these 
issues (if he so desires) by filing a timely 
substantive appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


